 

 

 

 

Case 2:21-cv-00816-DLR Document1 Filed 05/07/21 Page Gg )ig LODGED
RECEIVED _ copy
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination “
MAY 07 2021
UNITED STATES DISTRICT COURT
CLERK U S DISTRICT COURT
for the DISTRICT OF ARIZONA
BY
District of Arizona [-| DEPUTY

Melissa Socorro Stewart

Phoenix Division

Cv21-00816-PHX-DLR

(to be filled in by the Clerk’s Office)

Case No.

 

 

Plaintiff(s)

(Write the full name of each plaintiff who is filing this complaint.
Lf the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional

page with the full list of names.)
-v-

Bering Straits/Eagle Eye Electric

Jury Trial: (check one) [ ]¥es [V|No

 

Defendant(s)

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attacked” in the space and attach an additional page

with the full list of names.)

Neem? Neg Nene Seger nae” gee nm” Nae! gett Nag et! mag get! asa Saat?

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

L The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name

Street Address

City and County
State and Zip Code
Telephone Number
E-mail Address

The Defendant(s)

Melissa Socorro Stewart

10423 E 38th Place

 

 

Yuma, Yuma
Arizona 85365
XXX-XX-XXXX

 

 

 

melissas1020@hotmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (ifknown). Attach additional pages if needed.

Page | of 6

 
Case 2:21-cv-00816-DLR Document1 Filed 05/07/21 Page 2 of 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1

 

 

 

 

 

Name Bering Straits/Eagle Eye Electric dba
Job or Title (Gf known)

Street Address 7301 Calle Agua Salada

City and County Yuma, Yuma

State and Zip Code Arizona 85364

Telephone Number (907) 563-3788

 

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (fknown)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if nown)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address
City and County

 

 

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 6
Case 2:21-cv-00816-DLR Document1 Filed 05/07/21 Page 3 of 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Itt.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of cach claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

SINNONNO

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify): | Harrassment

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

 

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
2017-2019
C. I believe that defendant(s) (check one):

is/are still committing these acts against me.

is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and explain):

HOODOO

race

 

color

 

gender/sex

 

religion

 

national origin

 

age (year of birth) (only when asserting a claim of age discrimination.)

disability or perceived disability (specify disability)

 

E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6
Case 2:21-cv-00816-DLR Document1 Filed 05/07/21 Page 4 of 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

For a year | was sexually harrassed and reported it. Nothing was done and the harrasser started to
retaliate. It made it very hard to work there. | wrote a letter to HR and they talked with me and assured
me that it would stop. Yhe relaliation and harrassment did not stop, it got worse. Management treated
me different they every one else. My work started to be affected, | was making errors. One day | and
another employee left a peice of equipment running. The equipment was fine, but management
demoted me and gave me two weeks unpaid leave. During my leave | wrote an email to corp. HR
explaining everything that | had gone through. When | returned to work I was fired. The harrassor got
promoted and so the other man that left the equipment running with me kept his job and was promoted.

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

TV. Exhaustion of Federal Administrative Remedies

 

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

09/26/2019
B. The Equal Employment Opportunity Commission (check one):
has not issued a Notice of Right to Sue letter.
[| issued a Notice of Right to Sue letter, which I received on (date)

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

[| 60 days or more have elapsed.
[| less than 60 days have elapsed.

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6
Case 2:21-cv-00816-DLR Document1 Filed 05/07/21 Page 5 of 10

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Vi.

57,448 damages annual salary
1,436,200 punitive
57,448 x 5=287,240
2 years out of work
3 years | delt with forms of harrassment
287,240 x 5 = 1,436,200
5 different forms of employment acts against me

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or bya
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

fe . . }
Date of signing: 5 / Af

      

 

 

Signature of Plaintiff ( A wr J wil
Printed Name of Plaintiff == /Pl- / ‘coy _S Po oy pf
B. For Attorneys
Dateofsigning:
Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 6
Case 2:21-cv-00816-DLR Document1 Filed 05/07/21 Page 6 of 10

EEOC Form 161 (11/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

DISMISSAL AND NOTICE OF RIGHTS

 

EEOC Charge No. : EEOC Representative

To: Melissa S. Stewart From: Los Angeles District Office
$852 W Salter Or. 255 E. Temple St. 4th Floor
Peoria, AZ 85382 Los Angeles, CA $0012

[| On behaif of person(s) aggrieved whose identity is

CONFIDENTIAL (29 CFR §1601.7(a)} ;

“Teiephone Ne. vent nee
Diego E. Rosales,

540-2019-03409 Investigator (213) 785-3025

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under. any of the statutes enforced by the EEOC,

Your aflegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UO HOBO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of disrnissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

Daniel Acosta zeisceemr gogo,

Enclogures(s)__._ TT ~ “Rosa M-"Viremont eT ee (Wate issueu) so
District Director

oe Niary Pate
General Counsel
Bering Straits Native Corporation
3301 C Street, Suite 400 |
3301 C St.
Anchorage, AK 99503
4

 

Case 2:21-cv-00816-DLR Document1 Filed 05/07/21 Page 7 of 10

 

OFFICE OF THE ARIZONA ATTORNEY GENERAL

MARK BRNOVICH REBEKAH BROWDER
ATTORNEY GENERAL CIVIL LITIGATION DIVISION CHIEF COUNSEL

DIVISION OF CiviL RIGHTS SECTION

NOTICE OF RIGHT TO SUE

 

Melissa Stewart Vy. Bering Straits Native Corp dba
Eagles Eve Electric LLC
CRD No:: EEOC No.: 540-2019-03409C

On September 25, 2019, you filed a charge with the Division of Civil Rights Section
alleging employment discrimination. Arizona law provides that you may bring a civil
action in Superior Court of the county where the alleged discriminatory action took
place. Should you decide to file a civil action, you must do so within 90 days of the
date you receive this Notice or within one year of the date you filed the charge,
whichever comes first, A.R.S. § 41-1481(D.)

This Notice of Right to Sue letter is being issued because:
Charging Party has submitted a written request

If you have any questions concerning this notice, please contact us at (520) 628-6500
or toll free at 1-877-491-5740. If you need legal assistance, you should seek the advice
of an atiorney.

BY: A

“4 ar ice “s Viwe
Patricia G. Bianchi, Compliance Manager

Sent by regular mail this 3rd day of September, 2020

cc: Bering Straits Native Corp dba Eagles Eye Electric LLC (Respondent)

2005 NORTH CENTRAL AVENUE, PHOENIX, AZ 85004 e 602.542.5263
400 West Coneress, SoutH BuiLoinG, Suite S-315, Tucson, AZ 85701 © 520.628.6500
WWIW.AZAG.GOV

 
 

Case 2:21-cv-00816-DLR Document1 Filed 05/07/21 Page 8 of 10

 

 

 

HDedogat ed Pei E Leag{t paypagfegbeyeyfasll bale pel Be tilts Zz

bid UFOS Su 6

ae dated

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
255 E. Temple Street, 4th Floor
Los Angeles, CA 90012

 

OFFICIAL BUSINESS
PENALTY FOR PRIVATE USE $300

BES OSs
sia" ints
Feet ret Grant et Slog Bat CE sth Coe

Bi

NOISSIAINIOD ALINNLYOddO LNAWAO Ida TWNoa

epyphlalel

 

00€$ SSN ALWAd HOd ALTWNad
SSANISN TridIdsO

24006 9 ‘sajebuy so7]
400]4 yyp 1208 oda! ‘3 gSz

it = ai na tar

 

 

 
Company: C&P OF-YWN816-DLR DocumentMarméed 05/07/SitewatdveligéskOSocorro

Address: One City Plaza Employee #: 9906
Yuma, AZ 85364

Department: UT-AVWTP UTILITIES/AGUA VIVA Pay Dates: 04/05/2021 - 04/18/2021
WATER TREAT PLANT

    

    

 

 

O11 Regular Full Time Hourly 80.0000 1814.70 ~~ 8892.03

 

 

 
   

 

    

 

Cell Phone Reimb Cell Phone Reimbursement 0.0000 0.00 60.00
401 Holiday Full Time 0. 0000 0.00 181.47
$1, B14 70 9,133.50
ASRS *Arizona State Retirement 1 814. 70 218. 49 1092.45
AST Arizona State Tax 1452.71 39.22 199.98
FED Federal Tax Withholding 1452.71 0.00 0.00
HDHP MDV Ch *HDHP Med Dental & Vis Chid(ren) 0.00 143.50 574.00
LTD Long Term Disability 1814.70 3.27 16.35
MED Medicare _ 1671.20 24,23 123.24
soc Social Security 1671.20 103.61 526.96
NetPay: $1,262.36 $6,600.52
CheckAmount: 0. 00
MED Medicare 1671. 20 24,23 - 123.24
soc Social Security 1671.20 103.61 526.96
ASRS Emplr ASRS Employer Portion 1814.70 218.49 1092.45
Basic FT Basic Life Full Time 0.00 0.00 4.08
~ City Paid Child Pian A City Paid Child Subsidy

 
  
   
  
  
   

HDHP HSA City HDHP HSA City Paid Benefit
HDHP MDV Empi HDHP Med Dental Vision Employee
LTD Emplr_ LTD Empl yer Portion

   

    
       

  
    
 
 

“30. car
40.0000

aaa
0.0000

 
  

"6.1400
0.0000

 

ase LEAVE-General Leave 24.5600

SICK LEAVE-Sick Leave

  

 

 

 
 

an a

 

THIS IS NOT A CHECK

Melissa Socorro Stewart 04/23/2021 $1,282.38
10423 E 38th Place
Yuma, AZ 85365
Company: C@ttPy4areyGPALO-DLR Document Indmed 05/07/2 Srdwate MetsiSocorro

Address: One City Plaza Employee #: 9906
Yuma, AZ 85364 ;
Department: UT-AVWTP UTILITIES/AGUA VIVA Pay Dates: 03/22/2021 - 04/04/2021

   
 
 

   

WATER TREAT PLANT
Reg y a Oooo
Cell Phone Reimb Cell Phone Reimbursement 0.0000 30.00

401 Holiday Full Time 0.0000 0.00 181 ‘47 ,

Gross Pay: $1,844.70 37, 318.80

 
  

814.70

  

*Arizona

 

AST Arizona State Tax 1452.71 160.76
FED Federal Tax Withholding 1452.71 0.00
HDHP MDV Ch *HDHP Med Dental & Vis Chid(ren) 0.00 430.50
LTD Long Term Disability 1814.70 13.08
MED Medicare 1671.20 99.01
SOc Social Security 1671.20 103. 61 423.35
nay: $1, a1. a $5, 318.14

 

.

   

 

MED ioe eae = ~~ 99,01

Soc Social Security 1671.20 103.61 423.35
ASRS Emplr ASRS Employer Portion 1814.70 218.49 873.96
Basic FT Basic Life Full Time 0.00 4.08 4.08
City Paid Child Plan A City Paid Child Subsidy 0.00 234.00 234.00
HDHP HSA City HDHP HSA City Paid Benefit 0.00 145.00 145.00
HDHP MDV Empl HDHP Med Dental Vision Employee . 0.00 577.00 577.00
LTD Empl LTD Employer F Portion 1814.70 _327 13.08

    
 

   

 

 
   

a 5000 0.0000 "OA. Seco
0.0000 0.0000 40.0000

  

 

ae LEAVE-General Leave I A6C
SICK LEAVE-Sick Leave 40.0000

 
    

; SRSSCu or NS SiC Amo TD DEposAMBGRT:
Wells Fargo AZ 321528 1312.38 5318.14

 

 

THIS IS NOT A CHECK

Melissa Socorro Stewart 04/09/2021 $1,312.38
10423 E 38th Place
Yuma, AZ 85365
